Citation Nr: 1736149	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  04-25 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for injury to left foot bipartite sesamoid bone. 

2.  Entitlement to service connection for a back disorder, to include as secondary to an injury to left foot bipartite sesamoid bone. 

3.  Entitlement to service connection for a knee disorder, to include as secondary to an injury to left foot bipartite sesamoid bone.

4.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to an injury to left foot bipartite sesamoid bone.



INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims were subsequently remanded by the Board in March 2012, December 2015, August 2016, and January 2017.

A March 2016 rating decision increased the Veteran's evaluation for injury of bipartite sesamoid bone of the left foot to 10 percent disabling, effective December 6, 2001.  As the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's claim of clear and unmistakable error in the January 2017 Board decision will be the subject of a Board decision at a later date.  

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board finds additional development is warranted before the claims on appeal are adjudicated.

Initially, the Board finds remand is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); Stegall v. West, 11 Vet. App. 268 (1998).  A January 2017 remand noted the Veteran's report of private hospital treatment related to a fall and a VA Form 21-4142a General Release for Medical Provider Information was subsequently returned in February 2017 for treatment received at Emory University Hospital and Upsom Regional Hospital.  As there is no indication that the AOJ attempted to locate the relevant records, remand is required for an additional opportunity to obtain the records.  

Further, with regard to the Veteran's claim for an increased evaluation for left foot injury to the bipartite sesamoid bone, an additional VA examination and medical opinion were obtained in April 2017.  While the examiner diagnosed bipartite sesamoids bone, left foot, the impairment resulting from that disability was not documented.  The examiner completed sections discussing other foot disabilities, but the section where the Board would expect to find details on the severity of the bipartite sesamoids bone injury (Section X: Foot injuries and other conditions) was not completed.  As such, further examination to detail the impairment caused by this disability is necessary.  

The VA clinician who examined the Veteran's feet also examined the Veteran's back, knees, and hips and offered opinions as to whether current disabilities were caused by the service-connected left foot bipartite sesamoid bone disability.  The examiner did not offer the requested opinions about aggravation of foot, back, knee, and hip disorders by the left foot bipartite sesamoid bone disability.  As such, supplemental opinions are required.  See Stegall, 11 Vet. App. 268.  

It is noted that the examiner determined that the Veteran's left foot pes cavus, degenerative arthritis of the first metatarsalphalangeal joint, hammer toes, bilateral hallux valgus and associated symptomatology were not caused by the service-connected injury to the left bipartite sesamoid bone, noting that the injury was not symptomatic unless it was associated with fractured foot bones, which was not demonstrated in this case.  The examiner explained that sesamoid bones are a common anatomical variant of a small accessory bone in tendons and around the joint that become symptomatic if there is a fracture.  Further, the examiner noted the Veteran's other foot disabilities were more likely related to other medical diagnoses because his medical history included diabetes mellitus and gout, which can cause foot deformities such as claw toes and hallux valgus, and the presence of hallux valgus bilaterally indicated that it was not a result of the sesamoid bone.  However, the opinion lacked a rationale to support the finding that degenerative arthritis and to the first metatarsophalangeal joint and hammer toes were not related to the bipartite sesamoid bone disability.  Moreover, the examiner did not discuss the other noted diagnosis of calcaneal spur.  As such, the opinion is incomplete.

The Veteran has made allegations that the record before VA has not been properly developed.  On remand, he should be provided the opportunity to provide additional authorization for VA to obtain any missing records.  The Veteran is advised that authorization is required to obtain private records and VA will not be able to obtain any records for which he does not submit the required authorization form, which must be completed in its entirety.  

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since March 2017.

2.	Request private treatment records identified in the February 2017 VA Form 21-4142a General Release for Medical Provider Information, securing any necessary updated releases, if necessary.  If any records are not available, the claims file should be annotated as such and the Veteran so notified.

3.  Ask the Veteran to submit authorization forms for any private treatment records he believes are missing from the file.  If the Veteran provides the requested authorization forms with the required information then outstanding records relevant to these claims should be sought.  If any records are not available, the claims file should be annotated as such and the Veteran so notified.

4.	After completing any records development, schedule the Veteran for a VA examination to determine the nature and current severity of the injury to the left foot bipartite sesamoid bone.  The symptoms, severity, and impairment caused by this particular disability should be clearly identified.  The examiner should also provide an opinion as to whether the Veteran has an altered gait, and if so, which specific disability or disabilities cause the altered gait.  

5.	Obtain a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that each left foot diagnosis present during the period on appeal (left foot pes cavus, degenerative arthritis of the first metatarsalphalangeal joint, calcaneal spur, hammer toes, and bilateral hallux valgus), a knee disability, a back disability, or a hip disability is: 

a) caused by bipartite sesamoid bone injury/disability; or

b) worsened beyond the normal
progression as a result of the Veteran's service-connected bipartite sesamoid bone injury/disability.  

If it is determined that an additional examination is necessary before offering the requested opinion, then an examination should be scheduled.  If the examiner finds any diagnosis is related to bipartite sesamoid bone injury/disability, the examiner should indicate which left foot symptoms are associated with the diagnosis.  

A rationale must be provided for any opinion expressed.  The examiner should specifically address the December 2015 medical opinion indicating bipartite sesamoids can predispose to hallux valgus.

6.	After completing the requested actions, the AOJ should consider whether any additional development is warranted based on the above.  For example, if any additional left foot diagnoses or symptomatology is associated with service-connected bipartite sesamoid bone disability, this may have an effect on other claims for service connection on a secondary basis.  Appropriate development should be undertaken.  

7.	Then, after completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





